IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-60325
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

EDWIN SIMS,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 3:01-CR-135-2-P
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Edwin Sims appeals his sentence following a guilty-plea

conviction for distribution of more than five grams of cocaine

base.    Sims argues that the district court erred in imposing a

two-level sentencing increase for possession of a firearm during

the commission of the offense.     U.S.S.G. § 2D1.1(b)(1).

     Sims concedes that the firearm was recovered underneath his

couch along with drug residue and paraphernalia inside his

residence.     He also concedes that ammunition and a bulletproof


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60325
                                -2-

vest were found in his residence.   The record reflects that Sims

sold drugs at his residence to a cooperating government witness.

These facts establish that the district court did not clearly

err in finding a temporal and spatial relationship between the

weapon, the drug-trafficking offense, and Sims.    See United

States v. Mitchell, 31 F.3d 271, 278 (5th Cir. 1994).    Sims’s

argument that the firearm was unloaded is immaterial.    See id.

     Sims also contends that he is entitled to a two-level

decrease under U.S.S.G. § 2D1.1(b)(6) and its cross-referenced

safety-valve provision U.S.S.G. § 5C1.2 for first-time offenders.

The district court’s finding that Sims possessed a firearm in

connection with the offense disqualified him from saftey-valve

consideration.   See U.S.S.G. § 5C1.2(a)(2).   Accordingly, the

sentence is AFFIRMED.